Citation Nr: 1810540	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-17 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.  

2.  Entitlement to a rating in excess of 10 percent for varicose veins.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Norah Patrick, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran filed a notice of disagreement (NOD) with the rating decision in October 2012.  A statement of the case (SOC) was issued in March 2014, and the Veteran perfected her appeal in May 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C. § 5103A (2012).

During her December 2017 hearing before the undersigned, the Veteran testified that she was being treated by a private provider, Dr. A.D.  The Veteran stated that she had not informed VA about this private provider before, and VA had not obtained medical records from this physician.  In addition, the Veteran stated she had been seen at the VA as recently as a month prior to the hearing.  The most recent VA medical records currently in the claims folder are from 2016.  As such, VA must attempt to obtain all VA and non-VA records that are not associated with the Veteran's claims file.  

In addition, the Veteran testified that her left knee disability and varicose veins have worsened since her last VA examination in December 2016.  Specifically, the Veteran reported that her left knee swells and that she experiences burning pains from her varicose veins.  The Veteran testified that she had been to the VA emergency room twice for these issues.  

In light of the Veteran's testimony that her service-connected disorders have worsened since her most recent VA examination, a new VA examination is warranted to assess the current severity of the Veteran's disability.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (2017); see Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting that she identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file that have treated her left knee disability and varicose veins.  This shall specifically include any private treatment records, including treating records from Dr. A.D., as well as updated treatment records from any VA facility, to include the Murfreesboro VA Medical Center.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.

2.  After obtaining any outstanding treatment records, ensure that the Veteran is scheduled for an appropriate VA examination to determine the nature and extent of the service-connected left knee disability.  The examiner must review the claims file in conjunction with the examination. 

The examiner should describe the nature and severity of all manifestations of the Veteran's left knee disability.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension and forward flexion.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree of flexion and/or extension at which such pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded that he or she should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination. 

In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158   (2016), the examiner must test the range of motion for both knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner must comment on the functional impairment caused by the Veteran's left knee disability. The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Ensure that the Veteran is scheduled for an appropriate VA examination to determine the nature and extent of the service-connected varicose veins.  The examiner must review the claims file in conjunction with the examination.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental SOC must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and arguments on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




